ELLISON, J.
Plaintiffs contracted for shipment of a carload of horses over defendant’s railway. In attempting to load them on the ears, they broke through the stock pens and ran away, receiving injury. They brought this action and recovered judgment in the circuit court.
*252It appears that plaintiffs had a verbal contract with defendant’s station agent for the shipment of the horses. According to the evidence of this agent, they were to he loaded by plaintiffs, bnt for loading purposes defendant had stock pens constructed and chutes leading therefrom to the cars standing thereat; and these horses were put into these pens at direction of the agent and with- his knowledge. The evidence tended to show that the horses became frightened in the pens while plaintiffs were endeavoring to load them, and pressed against an insecurely fastened gate, which gave way. and they ran through another division of the yards, to which there was another poorly fastened gate, which also flew open and the horses escaped over the adjacent country.
There was ample evidence showing these gates were old and the original fastenings gone, they being secured by discarded hay-baling wire. No evidence was' introduced by defendant.
The judgment was manifestly for the right party. Although plaintiffs were to load the horses, they had a right to expect that defendant’s facilities provided for such loading were reasonably secure. [Tracy v. Ry. Co., 80 Mo. App. 389; Cooke v. Ry. Co., 57 Mo. App. 471; Mason v. Ry. Co., 25 Mo. App. 473.]
The instructions were not objectionable. The criticism of No. 1 is critical in the extreme. And so of the one on the measure of damages. It stated' the correct rule. If defendant wished anything more specific, it should have asked it, though we think it complete as written-.
The judgment is affirmed.
All concur.